Per Curiam.
The parties were all residents of New York city when the transactions involved in this case occurred. The transactions occurred in New York city. The plaintiff now lives in Erie county and she and her husband are the only material witnesses hving in Erie county. The defendant and his wife and an employee of the defendant who live in New York county are apparently material witnesses. This action is entitled to a preference in New York county. Under these circumstances the place of trial should be transferred from Erie to New York county.
All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide the event, upon condition that the appellant shall comply with the terms of the stipulation given September 2, 1931.